Case 4:11-cr-00127-MAC-KPJ Document 992 Filed 07/26/20 Page 1 of 12 PageID #: 5976




   UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


  UNITED STATES OF AMERICA                          §
                                                    §
  versus                                            §           CASE NO. 4:11-CR-127(8)
                                                    §
  KEVIN HARDEN                                      §

                                  MEMORANDUM AND ORDER

           Pending before the court is Defendant Kevin Harden’s (“Harden”) Motion for Reduction

  of Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A) (#988), wherein Harden requests that the court

  reduce his sentence to time served due to the threat of Coronavirus Disease 2019 (“COVID-19”).

  The Government filed a response in opposition (#991). United States Probation and Pretrial

  Services (“Probation”) conducted an investigation and recommends that the court deny the motion.

  Having considered the motion, Probation’s recommendation, the Government’s response, and the

  applicable law, the court is of the opinion that the motion should be DENIED.

  I.       Background

           On January 11, 2012, a federal grand jury sitting in the Eastern District of Texas returned

  a First Superseding Indictment charging Harden and fifteen others with participating in a

  Conspiracy to Distribute and Possess with Intent to Distribute Marijuana, in violation of 21

  U.S.C. § 846, from June 2006 through June 2011. On September 14, 2012, a jury returned a

  guilty verdict against Harden, finding that he was responsible for distributing 1,000 kilograms or

  more of a mixture or substance containing a detectable amount of marijuana. On February 22,

  2013, Harden was sentenced to 360 months’ imprisonment, followed by a 5-year term of

  supervised release. The judgment was affirmed on appeal on May 19, 2016. The court denied

  Harden’s prior motion for a sentence reduction on August 13, 2018, which was affirmed on appeal
Case 4:11-cr-00127-MAC-KPJ Document 992 Filed 07/26/20 Page 2 of 12 PageID #: 5977



  on August 26, 2019, in light of his career-offender status. He is currently housed at the Federal

  Medical Center in Lexington, Kentucky (“Lexington FMC”). Harden’s projected release date is

  August 25, 2037.

  II.    Analysis

         On December 21, 2018, the President signed the First Step Act of 2018 into law. See First

  Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. The Act, in part, amended 18 U.S.C.

  § 3582(c), which gives the court discretion, in certain circumstances, to reduce a defendant’s term

  of imprisonment:

         The court, upon motion of the Director of the Bureau of Prisons (“BOP”), or upon
         motion of the defendant after the defendant has fully exhausted all administrative
         rights to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf
         or the lapse of 30 days from the receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier, may reduce the term of imprisonment
         (and may impose a term of probation or supervised release with or without
         conditions that does not exceed the unserved portion of the original term of
         imprisonment), after considering the factors set forth in section 3553(a) to the
         extent that they are applicable, if it finds that extraordinary and compelling reasons
         warrant such a reduction; or the defendant is at least 70 years of age, has served
         at least 30 years in prison, pursuant to a sentence imposed under section 3559(c),
         for the offense or offenses for which the defendant is currently imprisoned, and a
         determination has been made by the Director of the [BOP] that the defendant is not
         a danger to the safety of any other person or the community, as provided under
         section 3142(g); and that such a reduction is consistent with applicable policy
         statements issued by the Sentencing Commission . . . .

  18 U.S.C. § 3582(c)(1)(A). This provision is commonly referred to as “compassionate release.”

         Prior to the First Step Act, only the Director of the BOP could file a motion seeking

  compassionate release. See Tuozzo v. Shartle, No. 13-4897, 2014 WL 806450, at *2 (D.N.J. Feb.

  27, 2014) (denying petitioner’s motion for compassionate release because no motion for his release

  was filed by the BOP); Slate v. United States, No. 5:09-CV-00064, 2009 WL 1073640, at *3

  (S.D.W.Va. Apr. 21, 2009) (“Absent a motion from the BOP, the Court lacks authority to grant

                                                   2
Case 4:11-cr-00127-MAC-KPJ Document 992 Filed 07/26/20 Page 3 of 12 PageID #: 5978



  compassionate release.”). The First Step Act amended § 3582(c) by providing a defendant the

  means to appeal the BOP’s decision not to file a motion for compassionate release on the

  defendant’s behalf. United States v. Cantu, 423 F. Supp. 3d 345, 347 (S.D. Tex. 2019); United

  States v. Bell, No. 3:93-CR-302-M, 2019 WL 1531859, at *1 (N.D. Tex. Apr. 9, 2019). The

  plain language of the statute, however, makes it clear that the court may not grant a defendant’s

  motion for compassionate release unless the defendant has complied with the administrative

  exhaustion requirement. 18 U.S.C. § 3582(c)(1)(A); United States v. Alam, 960 F.3d 831, 833

  (6th Cir. 2020) (“Even though [the] exhaustion requirement does not implicate [the court’s]

  subject-matter jurisdiction, it remains a mandatory condition.”); United States v. Raia, 954 F.3d

  594, 597 (3d Cir. 2020) (“[T]he exhaustion requirement . . . presents a glaring roadblock

  foreclosing compassionate release.”). Thus, before seeking relief from the court, a defendant must

  first submit a request to the warden of his facility to move for compassionate release on his behalf

  and then either exhaust his administrative remedies or wait for the lapse of 30 days after the

  warden received the request. 18 U.S.C. § 3582(c)(1)(A); Alam, 960 F.3d at 833-34; Raia, 954

  F.3d at 597.

         Harden maintains that he submitted a request for compassionate release to the warden

  where he is housed on March 26, 2020. According to Probation, the warden received Harden’s

  request on April 10, 2020. The warden denied Harden’s request on April 29, 2020, stating that

  his medical conditions did not satisfy the medical components as specified in BOP Program

  Statement 5050.50.

         Congress did not define “extraordinary and compelling.” Rather, it elected to delegate its

  authority to the United States Sentencing Commission (“the Commission”). See 28 U.S.C.


                                                   3
Case 4:11-cr-00127-MAC-KPJ Document 992 Filed 07/26/20 Page 4 of 12 PageID #: 5979



  § 994(t) (“The Commission, in promulgating general policy statements regarding the sentencing

  modification provisions in section 3582(c)(1)(A) of title 18, shall describe what should be

  considered extraordinary and compelling reasons for sentence reduction, including the criteria to

  be applied and a list of specific examples.”); see also U.S. SENTENCING GUIDELINES MANUAL

  § 1B1.13 (U.S. SENTENCING COMM’N 2018) (“USSG”). In Application Note 1 to § 1B1.13 of

  the USSG, the Commission defined “extraordinary and compelling reasons” to include the

  following four categories of circumstances: (i) certain medical conditions of the defendant; (ii)

  the defendant is 65 years or older and meets other requirements; (iii) the defendant’s family has

  specified needs for a caregiver; and (iv) other reasons in the defendant’s case that establish an

  extraordinary and compelling reason. The court must also consider the factors set forth in 18

  U.S.C. § 3553(a),1 as applicable, and find that the sentence modification is consistent with the

  policy statements issued by the Commission. 18 U.S.C § 3582(c)(1)(A). The policy statement

  regarding compassionate release requires a determination that “the defendant is not a danger to

  the safety of any other person or to the community.” U.S.S.G. § 1B1.13(2).

          In the instant motion, Harden, age 46, contends that his multiple heart surgeries to treat

  an ascending aortic dissection between 2007 and 2018 and ensuing medical conditions make him

  more vulnerable to complications from COVID-19. The USSG provides that extraordinary and



          1
            Section 3553(a) directs courts to consider: the nature and circumstances of the offense and the
  defendant’s history and characteristics; the need to reflect the seriousness of the offense, to promote
  respect for the law, and to provide just punishment for the offense; the need to deter criminal conduct; the
  need to protect the public; the need to provide the defendant with needed educational or vocational training,
  medical care, or other correctional treatment in the most effective manner; the kinds of sentences and
  sentencing ranges established for defendants with similar characteristics under applicable USSG provisions
  and policy statements; any pertinent policy statement of the Commission in effect on the date of sentencing;
  the need to avoid unwarranted disparities among similar defendants; and the need to provide restitution to
  the victim. 18 U.S.C. § 3553(a).

                                                       4
Case 4:11-cr-00127-MAC-KPJ Document 992 Filed 07/26/20 Page 5 of 12 PageID #: 5980



  compelling reasons exist regarding a defendant’s medical condition when the defendant is

  “suffering from a terminal illness (i.e., a serious and advanced illness with an end of life

  trajectory)” or when a defendant is “suffering from a serious physical or medical condition,”

  “suffering from a serious functional or cognitive impairment,” or “experiencing deteriorating

  physical or mental health because of the aging process, that substantially diminishes the ability of

  the defendant to provide self-care within the environment of a correctional facility and from which

  he or she is not expected to recover.” U.S.S.G. § 1B1.13 cmt. n.1(A).

         Harden’s medical records and Presentence Investigation Report (“PSR”) confirm that he

  had an ascending aorta replacement on March 14, 2007, a pseudoaneurysm which required

  re-operation on March 27, 2007, and another ascending aorta repair in November 2018. Harden

  further contends that, during his 2018 aorta repair, he underwent cardiac arrest, some degree of

  a stroke, a myocardial infarction, and also developed a seizure disorder along with chronic pain.

  Harden asserts that “[c]urrent information related to COVID-19 as issued by the Center for

  Disease Control (“CDC”) indicates that those with heart conditions are at a significantly increased

  risk of serious illness or death with the contraction of COVID-19.” The Government responds

  by highlighting that, according to the CDC’s website, aortic dissection is not a risk-increasing

  heart condition related to COVID-19. The Government further relies upon the medical evaluation

  initiated upon Harden’s compassionate release request, in which Terre Adams, M.D., a medical

  officer, stated on April 22, 2020, that Harden was “not debilitated or terminal” and that he did

  not meet the medical criteria for compassionate release. The Government also points out that

  Harden’s significant medical history was not sufficiently debilitating to prevent his participation

  in the offense of conviction, which was a large-scale marijuana distribution operation that spanned


                                                   5
Case 4:11-cr-00127-MAC-KPJ Document 992 Filed 07/26/20 Page 6 of 12 PageID #: 5981



  from 2006 to 2011, including the time period he had his first aortic dissection. Furthermore,

  Probation reports that as of June 20, 2020, Health Service Administrator Anthony Bryant

  evaluated Harden’s medical status in the context of COVID-19, concluding:

         I see no evidence in his records that show he is at a higher risk of developing
         complications if he were to contract COVID-19. I see no chronic respiratory
         history (asthma, COPD, or emphysemia), no diabetes, and he is not at advanced
         age as he is 45 [years old]. He has a history of cardiac arrhythmia (atrial flutter),
         which is well controlled with medication. This condition is not a common concern
         in COVID-19 infections. The primary concern are those with respiratory
         compromise, as COVID related pneumonia is usually the result of respiratory
         failure and the need for mechanical ventilation.

  Probation also reports that Harden was examined by a physician assistant on June 12, 2020, and by

  a physician on June 19, 2020, with both examinations yielding unremarkable results.

         Harden further contends that because he cannot isolate and/or maintain six-foot distancing

  from other inmates, he cannot provide self-care. Harden misconstrues the meaning of self-care,

  which pertains to the basic activities of daily living such as dressing, bathing, and eating. See 42

  U.S.C. § 1397j(14)(B). Probation reports that Harden is ambulatory, is housed in General

  Population, and has worked for 8 months in the inmate dining hall at FMC Lexington. Harden

  is being followed in the Chronic Care Clinic at the medical center, where he is currently taking

  medication for anticoagulation, hypertension, epilepsy, cardiac arrhythmia, and anxiety. The

  medical records reveal that the only other medical concern Harden has voiced while incarcerated

  consists of complaints of burning pain on the right side of his head radiating down his neck and

  right chest area, but, according to Probation, he “claimed this pain has been occurring

  intermittently ‘for years’ after having a repair of aortic dissection.” Hence, it appears that

  Harden’s medical conditions can be properly managed with medication and routine medical care.

  Thus, Harden’s medical summary does not meet the criteria listed in the guidelines. Harden’s

                                                   6
Case 4:11-cr-00127-MAC-KPJ Document 992 Filed 07/26/20 Page 7 of 12 PageID #: 5982



  medical conditions are not terminal, nor do they substantially diminish his ability to provide self-

  care.

          Harden’s request for compassionate release potentially falls into the fourth, catch-all

  category of “other” extraordinary and compelling reasons, which specifically states that the

  Director of the BOP shall determine whether “there exists in the defendant’s case an extraordinary

  and compelling reason other than, or in combination with, the reasons described in subdivisions

  (A) through (C).” Id. § 1B1.13 cmt. n.1(D). Although Subdivision D is reserved to the BOP

  Director, the Commission acknowledged, even before the passage of the First Step Act, that courts

  are in the position to determine whether extraordinary and compelling circumstances are present.

  United States v. Beck, 425 F. Supp. 3d 573, 583 (M.D.N.C. 2019) (“Read in light of the First

  Step Act, it is consistent with the previous policy statement and with the Commission guidance

  more generally for courts to exercise similar discretion as that previously reserved to the BOP

  Director in evaluating motions by defendants for compassionate release.”); see Cantu, 423 F.

  Supp. 3d at 352 (“[T]he correct interpretation of § 3582(c)(1)(A) . . . is that when a defendant

  brings a motion for a sentence reduction under the amended provision, the Court can determine

  whether any extraordinary and compelling reasons other than those delineated in U.S.S.G.

  § 1B1.13 cmt. n.1(A)-(C) warrant granting relief.”).

          In the case at bar, there is no indication that the BOP Director made a determination

  regarding the presence of extraordinary and compelling reasons with respect to Harden for any

  “other” reason. In exercising its discretion, the court also finds that no extraordinary and

  compelling reasons exist in relation to Harden’s situation. Probation notes that on June 20, 2020,

  Harden tested negative for COVD-19 as part of a surveillance screening at Lexington FMC, that


                                                   7
Case 4:11-cr-00127-MAC-KPJ Document 992 Filed 07/26/20 Page 8 of 12 PageID #: 5983



  he is housed in a unit that has had zero confirmed cases of COVID-19, and that the entire unit in

  which he resides was tested with no positive results. In this setting in a federal medical center,

  where medical care is readily available, Harden appears to be in a safer environment than the

  general civilian populace in his desired release location of Indianapolis, Indiana, which is located

  in Marion County, where, as of July 27, 2020, there are 13,835 confirmed cases of COVID-19,

  with 759 deaths. Therefore, although Harden expresses legitimate concerns regarding COVID-19,

  he does not establish that the BOP cannot manage the outbreak within his correctional facility or

  that the facility is specifically unable to treat him, if he were to contract the virus and develop

  COVID-19 symptoms, while incarcerated. See Raia, 954 F.3d at 597 (“[T]he mere existence of

  COVID-19 in society and the possibility that it may spread to a particular prison alone cannot

  independently justify compassionate release, especially considering BOP’s statutory role, and its

  extensive and professional efforts to curtail the virus’s spread.”); United States v. Vasquez, No.

  CR 2:18-1282-S-1, 2020 WL 3000709, at *3 (S.D. Tex. June 2, 2020) (“General concerns about

  the spread of COVID-19 or the mere fear of contracting an illness in prison are insufficient

  grounds to establish the extraordinary and compelling reasons necessary to reduce a sentence.”

  (quoting United States v. Koons, No. 16-214-05, 2020 WL 1940570, at *5 (W.D. La. Apr. 21,

  2020))); United States v. Clark, No. CR 17-85-SDD-RLB, 2020 WL 1557397, at *5 (M.D. La.

  Apr. 1, 2020) (finding the defendant had failed to present extraordinary and compelling reasons

  to modify his prison sentence because he “does not meet any of the criteria set forth by the statute”

  and he “cites no authority for the proposition that the fear of contracting a communicable disease

  warrants a sentence modification”). Thus, Harden has failed to establish that a qualifying medical




                                                   8
Case 4:11-cr-00127-MAC-KPJ Document 992 Filed 07/26/20 Page 9 of 12 PageID #: 5984



  condition or other reasons exist that would constitute extraordinary and compelling reasons to

  reduce his sentence.

         The court further finds that compassionate release is not warranted in light of the applicable

  factors set forth in § 3353(a). See 18 U.S.C. § 3582(c)(1)(A) (requiring courts to consider the

  § 3553(a) factors before granting compassionate release). The nature and circumstances of

  Harden’s offense of conviction entails his playing a key role in a large-scale drug trafficking

  conspiracy involving 50,000 to 60,000 pounds of marijuana that lasted at least 5 years and ran

  from Mexico through North Texas to Indianapolis, Indiana, and Chicago, Illinois. He operated

  a stash house on behalf of the $40 million drug-trafficking organization, where he was responsible

  for at least 11,122 kilograms of marijuana. He had a direct connection to the source of supply in

  Mexico, personally delivered hundreds of pounds of marijuana to and received currency from co-

  conspirators on multiple occasions, and assumed control of the business when the leader learned

  that he was under investigation. Harden is classified as a career offender, and his criminal history,

  which began at age 15, includes prior convictions for possession of a stolen vehicle, attempting

  to receive and conceal stolen property, robbery (2), habitual third offender for carrying a

  concealed weapon, and aggravated assault. He also failed to comply with a previous term of

  probation. During one of his robbery offenses, Harden fled on foot and was later apprehended

  with a loaded firearm, and, in the other robbery, he approached the victim, called her names and

  slapped her face, and then had her remove her coat and shoes, after which he proceeded to hit and

  kick her. With respect to his aggravated assault conviction, Harden was observed by various

  witnesses stomping on the head and body of the victim, as he lay helpless on the ground. Harden

  has served approximately 9 years of his 30-year sentence and has a PATTERN Risk of Recidivism


                                                   9
Case 4:11-cr-00127-MAC-KPJ Document 992 Filed 07/26/20 Page 10 of 12 PageID #: 5985



   Level of High. Probation recommended, “[c]onsidering his role in the instant offense, his history

   of violence, along with the length of his sentence versus the time he has served,” that the court

   deny his motion for reduction of sentence. Under the circumstances, the court concurs, as it

   cannot conclude that Harden would not pose a danger to the safety of any other person or to the

   community, if released from prison.

          Moreover, the BOP has instituted a comprehensive management approach that includes

   screening, testing, appropriate treatment, prevention, education, and infection control measures

   in response to COVID-19. In response to a directive from the United States Attorney General in

   March 2020, the BOP immediately began reviewing all inmates who have COVID-19 risk factors,

   as described by the Centers for Disease Control and Prevention, for the purpose of determining

   which inmates are suitable for placement on home confinement. See United States v. Collins, No.

   CR 04-50170-04, 2020 WL 1929844, at *3 (W.D. La. Apr. 20, 2020). The BOP notes that

   inmates need not apply to be considered for home confinement, as this is being done automatically

   by case management staff. To date, the BOP has placed 7,086 inmates on home confinement.

   The March 2020 directive is limited to “eligible at-risk inmates who are non-violent and pose

   minimal likelihood of recidivism and who might be safer serving their sentences in home

   confinement rather than in BOP facilities.” United States v. Castillo, No. CR 2:13-852-1, 2020

   WL 3000799, at *3 (S.D. Tex. June 2, 2020). The BOP has the exclusive authority to determine

   where a prisoner is housed; thus, the court is without authority to order home confinement. 18

   U.S.C. § 3621(b); Castillo, 2020 WL 3000799, at *3; see United States v. Miller, No.

   2:17-CR-015-D (02), 2020 WL 2514887, at *1 (N.D. Tex. May 15, 2020) (“[N]either the CARES

   Act nor the First Step Act authorizes the court to release an inmate to home confinement.”).


                                                  10
Case 4:11-cr-00127-MAC-KPJ Document 992 Filed 07/26/20 Page 11 of 12 PageID #: 5986



          In his Memorandum to the BOP dated March 26, 2020, Attorney General Barr

   acknowledges that the Department of Justice (“DOJ”) has an obligation to protect both BOP

   personnel and inmates. He also notes that the DOJ has the responsibility of protecting the public,

   meaning that “we cannot take any risk of transferring inmates to home confinement that will

   contribute to the spread of COVID-19 or put the public at risk in other ways.” The Attorney

   General issued a subsequent Memorandum to the BOP on April 3, 2020, in which he emphasizes

   that police officers protecting the public face an increased risk from COVID-19 and cannot avoid

   exposure to the virus, with their numbers dwindling as officers who contract the virus become ill

   or die or need to recover or quarantine to avoid spreading the disease. Accordingly, he cautions:

          The last thing our massively over-burdened police forces need right now is the
          indiscriminate release of thousands of prisoners onto the streets without any
          verification that those prisoners will follow the laws when they are released, that
          they have a safe place to go where they will not be mingling with their old criminal
          associates, and that they will not return to their old ways as soon as they walk
          through the prison gates.

   As the court noted in United States v. Preston, “[t]he best predictor of how [Defendant] will

   behave if he were to be released is how he behaved in the past, and his track record is a poor

   one.” No. 3:18-CR-307-K, 2020 WL 1819888, at *4 (N.D. Tex. Apr. 11, 2020) (quoting United

   States v. Martin, No. PWG-19-140-13, 2020 WL 1274857, at *3 (D. Md. Mar. 17, 2020)). Here,

   Harden’s track record is similarly a poor one.

          In short, Harden has failed to satisfy his burden of showing the necessary circumstances

   to warrant relief under the statutory framework to which the court must adhere. See Koons, 2020

   WL 1940570, at *4-5 (stressing that “the rampant spread of the coronavirus and the conditions

   of confinement in jail, alone, are not sufficient grounds to justify a finding of extraordinary and

   compelling circumstances”). As the court observed in Koons, rejecting the notion that it has

                                                    11
Case 4:11-cr-00127-MAC-KPJ Document 992 Filed 07/26/20 Page 12 of 12 PageID #: 5987



   “carte blanche” authority to release whomever it chooses, “[t]he Court cannot release every

   prisoner at risk of contracting COVID-19 because the Court would then be obligated to release

   every prisoner.” Id.

   III.   Conclusion

          In accordance with the foregoing analysis, Harden’s Motion (#988) is DENIED.

          SIGNED at Beaumont, Texas, this 26th day of July, 2020.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                                12
